        Case 1:20-cv-01207-VJW Document 42 Filed 04/01/21 Page 1 of 1




 In the United States Court of Federal Claims
                                    No. 20-1207C
                                (Filed April 1, 2021)


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
SEAON ENVIRONMENTAL, LLC, *
                                  *
           Plaintiff,             *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
           Defendant,             *
                                  *
      and                         *
                                  *
                                  *
KANTO KOSAN, CO., LTD             *
                                  *
      Defendant-Intervenor.       *
                                  *
                                  *
* * * * * * * * * * * * * * * * * *

                                      ORDER

       The Court has reviewed plaintiff ’s unopposed motion to voluntarily dismiss
this case, ECF No. 41, and, finding the terms proper, hereby GRANTS the motion.
Thus, the case is dismissed with prejudice pursuant to Rule 41(a)(2) of the Rules of
the United States Court of Federal Claims. The Clerk shall enter judgment
accordingly.

IT IS SO ORDERED.
                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Senior Judge
